Citation Nr: 0527143	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  00-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to a rating greater than 10 percent before 
April 1, 2003.  

2.	Entitlement to a rating greater than 20 percent for the 
period from April 1, 2003 to April 13, 2005.  

3.	Entitlement to a rating in excess of 10 percent from April 
14, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service between September 1968 and 
August 1971, and between March 1976 and January 1991.  The 
record indicates that the veteran served an additional period 
of active duty from December 1973 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.    


FINDINGS OF FACT

1.	In August 1991, the RO service connected the veteran's 
bilateral hearing loss at 10 percent disabling.  

2.	The veteran filed a claim for increased rating which the 
RO denied in a November 1999 rating decision.  

3.	In his March 2000 VA Form 9, the veteran requested 
additional audiometric testing, and stated that his hearing 
worsens each day.  

4.	In his April 1, 2003 Board hearing, the veteran testified 
that his hearing had worsened since his then-previous 
audiology examination in October 1999.  

5.	In a May 2005 rating decision, the RO increased the 
veteran's disability evaluation to 20 percent from April 1, 
2003.  

6.	In the May 2005 rating decision, the RO reduced the 
veteran's disability evaluation to 10 percent from April 14, 
2005.  


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 10 
percent before March 25, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.655, 4.7, 4.85, Diagnostic Code 6100 (2004).

2.	The criteria for a disability evaluation of 20 percent 
from March 25, 2000 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 
4.7, 4.85, Diagnostic Code 6100 (2004).

3.	The criteria for a disability evaluation in excess of 20 
percent for the period from April 1, 2003 to April 13, 2005 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.7, 4.85, Diagnostic 
Code 6100 (2004).

4.	The criteria for a disability evaluation in excess of 10 
percent from April 14, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.655, 4.7, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in November 1999 setting forth the 
general requirements of then-applicable law pertaining to 
service connection, and what evidence was necessary to 
substantiate his claim.  The general notification was 
reiterated in the Statement of the Case dated in February 
2000, and in a Supplemental Statement of the Case dated in 
May 2005.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in May 2004.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
relevant medical records, as is detailed below.  VA has also 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded two recent VA audiology examinations 
conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claims in October 
1998.  The RO adjudicated the claim in November 1999.  Only 
after that rating action was promulgated did the RO, in May 
2004, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2004 was not 
given prior to the first AOJ (RO) adjudication of the claim, 
the notice was provided by the AOJ (RO) prior to the May 2005 
Supplemental Statement of the Case, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the May 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statement of the Case, and the Supplemental 
Statement of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claim for an Increased Rating

I.	Background

The veteran filed his original increased rating claim in 
October 1998.  Since then, the Board has remanded this matter 
for further development twice, in October 2002 and in August 
2003.  

In the August 2003 remand, the Board noted that the veteran's 
most recent audiology examination occurred in October 1999, 
and directed the RO to provide further audiology examination.  

The RO ultimately provided the veteran with two examinations.  
The first of these examinations, conducted in June 2004, 
showed the veteran's left ear with 84 percent speech 
recognition.  Decibel (dB) loss at the puretone threshold of 
1000 Hertz (Hz) was 30, with a 60 dB loss at 2000 Hz, a 70 dB 
loss at 3000 Hz, and a 75 dB loss at 4000 Hz.  The average 
decibel loss was 58 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 32.  Decibel loss at 1000 Hz was 90 dB, 
with a 90 dB loss at 2000, a 100+ dB loss at 3000, and a 100+ 
dB loss at 4000.  The average decibel loss for the right ear 
was 95+.

The second examination was conducted in April 2005.  The 
results of this examination showed the veteran's left ear 
with 92 percent speech recognition.  Decibel loss at the 
puretone threshold of 1000 Hz was 35, with a 60 dB loss at 
2000 Hz, a 80 dB loss at 3000 Hz, and a 75 dB loss at 4000 
Hz.  The average decibel loss was 62 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 24.  Decibel loss at 1000 Hz was 90 dB, 
with a 95 dB loss at 2000, a 100+ dB loss at 3000, and a 100+ 
dB loss at 4000.  The average decibel loss for the right ear 
was 96+. 

In a May 2005 rating decision, the RO maintained that, with 
the exception of the period between April 1, 2003 and April 
14, 2005, a 10 percent evaluation was appropriate in this 
matter.  The RO stated that a 20 percent rating was 
appropriate during this other period based on the results of 
the June 2004 examination, and based on the veteran's 
statements at his April 1, 2003 Board hearing.  The veteran 
stated at this hearing that his hearing had worsened since 
his October 1999 audiology examination.  

In his March 2000 VA Form 9, the veteran requested that an 
additional audiology examination be administered, and stated 
that his hearing worsens every day.  

II.	Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best as VA can determine based on available 
evidence.  In making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).    

III.	Analysis

Under 38 C.F.R. 4.85, the June 2004 results warranted a Roman 
numeral XI designation for impairment in the veteran's right 
ear, and a Roman number III designation for impairment in the 
veteran's left ear.  38 C.F.R. § 4.85, Table VI, Table VIA.  
Table VII (Diagnostic Code 6100) provides that a 20 percent 
disability rating is appropriate for the hearing impairment 
revealed in this examination.  See also 38 C.F.R. 4.86.  

By contrast, the April 2005 results warranted a Roman numeral 
II designation for the veteran's left ear impairment, and a 
Roman numeral XI designation for his right ear impairment.  
38 C.F.R. § 4.85, Table VI, Table VIA.  Table VII (Diagnostic 
Code 6100) provides that a 10 percent disability rating is 
appropriate for the hearing impairment revealed in this 
examination.  See also 38 C.F.R. 4.86.  As these results are 
the most recent, the Board agrees with the RO that a 10 
percent evaluation should be assigned from the date of the 
examination - April 14, 2005 - to present.  

Moreover, the Board agrees that the evidence supports 
entitlement to a 20 percent rating prior to April 14, 2005.  
The Board bases this finding on the gap in time between the 
veteran's October 1999 and June 2004 audiology examinations, 
the veteran's statements during this gap in time, and the 
results of the veteran's June 2004 audio examination.  The 
Board's difference with the RO concerns the effective date 
for the 20 percent rating.  The RO finds April 1, 2003 the 
appropriate date, based on the veteran's statements at his 
Board hearing that his hearing had continued to worsen.  By 
contrast, the Board finds March 25, 2000 the appropriate 
effective date for the 20 percent rating.  It was on this 
date that the RO received the veteran's VA Form 9, in which 
the veteran complained that his "hearing worsens each day."  
As this complaint was received after the veteran's October 
1999 audiology examination, and in light of the June 2004 
exam results, the Board finds that this date should be the 
effective date for the 20 percent rating.  

The Board further notes that there is no evidence of record 
that the veteran's hearing disorder warrants a higher rating 
based on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  
The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1.  To exceed these, the Board must find, based 
on the evidence presented, that the veteran's predicament is 
"exceptional."  The governing norm in an exceptional case 
is "a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. 3.321(b).  

There is no evidence before the Board showing that the 
veteran cannot find employment.  In fact, in a lay statement 
submitted to VA, the veteran's employer stated that the 
veteran, though hard of hearing in work, nevertheless remains 
fully employed.  Moreover, there is no evidence before the 
Board showing that the veteran's hearing disorder causes him 
frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

(Continued on next 
page)




ORDER

Entitlement to a disability evaluation in excess of 10 
percent before March 25, 2000, is denied.
    
Entitlement to a 20 percent disability evaluation is granted 
from March 25, 2000.

Entitlement to a rating greater than 20 percent for the 
period from April 1, 2003 to April 13, 2005 is denied.  

Entitlement to a rating in excess of 10 percent from April 
14, 2005 is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


